Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tokoro (US 2002/0167865).
With regard to claim 1 Tokoro discloses a hairspring comprising:
a main body portion (31) that extends around a central axis along an Archimedes curve (figure 1a);
an outer end curve portion that extends along a circumferential direction around the central axis on an outer side in a radial direction from the main body portion (43 figure 1a); and
a reformed portion (42) including a first bent portion that connects the main body portion and the outer end curve portion to each other and is bent outward in the radial direction from a tangent line of the Archimedes curve in a first connection portion with the main body portion (figures 1a, 3a), and a second bent portion bent inward in the radial direction from the outer end curve portion in a second connection portion with the outer end curve portion, and in which at least one is curved of the first bent portion and the second bent portion (figures 1a, 3a).

With regard to claim 2 Tokoro discloses the hairspring according to claim 1, wherein at least one of the first bent portion and the second bent portion is curved with a certain curvature (figures 1a, 3a).

With regard to claim 3 Tokoro discloses the hairspring according to claim 1, wherein both the first bent portion and the second bent portion are curved (figures 1a, 3a).

With regard to claim 4 Tokoro discloses the hairspring according to claim 3, wherein the first bent portion and the second bent portion are connected to each other (figures 1a, 3a).

With regard to claim 5 Tokoro discloses a balance with a hairspring comprising: the hairspring according to claim 1; a balance staff fixed to an inner end portion of the hairspring (figure 3b); and a balance wheel fixed to the balance staff (figures 1a, 3a).	

With regard to claim 6 Tokoro discloses a timepiece movement comprising: the balance with a hairspring according to claim 5 (figures 1a, 3a).

With regard to claim 7 Tokoro discloses a timepiece comprising: the timepiece movement according to claim 6 (figures 1a, 3a).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5-2-22
/SEAN KAYES/Primary Examiner, Art Unit 2844